                                                                         1
                                                                         2
                                                                         3
                                                                         4                               NOTE: CHANGES MADE BY THE COURT
                                                                         5
                                                                         6
                                                                         7
                                                                         8                       UNITED STATES DISTRICT COURT
                                                                         9                      CENTRAL DISTRICT OF CALIFORNIA
                                                                        10 SUNNY MISUN KIM, an individual, and Case No. 2:21-CV-02185-ODW-JPR
                                                                        11 LA  1 REALTY, INC., a California
                                                                           corporation,
                                                                        12                      Plaintiffs,
                                                                        13 v.                                              STIPULATED PROTECTIVE
COZEN O’ CONNOR




                                                                                                                           ORDER
                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 SCOTTSDALE INSURANCE
                                                                        15 COMPANY,      an Ohio Stock Insurance
                                                                           Company, NATIONWIDE MUTUAL
                                                                        16 INSURANCE      COMPANY, an Ohio
                                                                           corporation, and
                                                                        17 DOES 1 through 20,
                                                                        18                      Defendants.

                                                                        19
                                                                        20        IT IS HEREBY ORDERED:
                                                                        21 1.     INTRODUCTION
                                                                        22        1.1     PURPOSES AND LIMITATIONS
                                                                        23        Discovery in this action may involve production of confidential, proprietary, or
                                                                        24 private information for which special protection from public disclosure and from use
                                                                        25 for any purpose other than prosecuting this litigation may be warranted. Accordingly,
                                                                        26 the Parties hereby stipulate to and petition the Court to enter the following Stipulated
                                                                        27 Protective Order. The Parties acknowledge that this Order does not confer blanket
                                                                        28 protections on all disclosures or responses to discovery and that the protection it

                                                                                                                       1
                                                                         1 affords from public disclosure and use extends only to the limited information or items
                                                                         2 that are entitled to confidential treatment under the applicable legal principles. The
                                                                         3 Parties further acknowledge, as set forth in Section 12.3 below, that this Order does
                                                                         4 not entitle them to file Confidential Information under seal; Civil Local Rule 79-5 sets
                                                                         5 forth the procedures that must be followed and the standards that will be applied when
                                                                         6 a Party seeks permission from the Court to file material under seal.
                                                                         7         1.2   GOOD CAUSE STATEMENT
                                                                         8         This action is likely to involve trade secrets, customer and pricing lists and
                                                                         9 other valuable research, development, commercial, financial, technical and/or
                                                                        10 proprietary information for which special protection from public disclosure and from
                                                                        11 use for any purpose other than prosecution of this action is warranted.             Such
                                                                        12 confidential and proprietary materials and information may consist of, among other
                                                                        13 things, confidential business or financial information, information regarding
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 confidential business practices, or other confidential research, development, or
                                                                        15 commercial information (including information implicating privacy rights of third
                                                                        16 parties), information otherwise generally unavailable to the public, or which may be
                                                                        17 privileged or otherwise protected from disclosure under state or federal statutes, court
                                                                        18 rules, case decisions, or common law.            Accordingly, to expedite the flow of
                                                                        19 information, to facilitate the prompt resolution of disputes over confidentiality of
                                                                        20 discovery materials, to adequately protect information the parties are entitled to keep
                                                                        21 confidential, to ensure that the parties are permitted reasonable necessary uses of such
                                                                        22 material, to address their handling at the end of the litigation, and serve the ends of
                                                                        23 justice, a protective order for such information is justified in this matter. It is the
                                                                        24 intent of the parties that information will not be designated as confidential for tactical
                                                                        25 reasons and that nothing be so designated without a good faith belief that it has been
                                                                        26 maintained in a confidential, non-public manner, and there is good cause why it
                                                                        27 should not be part of the public record of this case.
                                                                        28 2.      DEFINITIONS

                                                                                                                        2
                                                                         1        2.1    Action: Sunny Misun Kim, et al. v. Scottsdale Insurance Company, et al.
                                                                         2 Case No. 2:21-CV-02185-ODW-JPR.
                                                                         3        2.2    Challenging Party: a Party or Nonparty that challenges the designation
                                                                         4 of information or items under this Order.
                                                                         5        2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                                                                         6 how it is generated, stored, or maintained) or tangible things that qualify for protection
                                                                         7 under Federal Rule of Civil Procedure 26(c) and as specified above in the Good Cause
                                                                         8 Statement.
                                                                         9        2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
                                                                        10 support staff).
                                                                        11        2.5    Designating Party: a Party or Nonparty that designates information or
                                                                        12 items that it produces in disclosures or in responses to discovery as
                                                                        13 “CONFIDENTIAL.”
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14        2.6    Disclosure or Discovery Material: all items or information, regardless
                                                                        15 of the medium or manner in which it is generated, stored, or maintained (including,
                                                                        16 among other things, testimony, transcripts, and tangible things), that are produced or
                                                                        17 generated in disclosures or responses to discovery in this matter.
                                                                        18        2.7    Expert: a person with specialized knowledge or experience in a matter
                                                                        19 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                                        20 an expert witness or as a consultant in this action.
                                                                        21        2.8    House Counsel: attorneys who are employees of a Party to this Action.
                                                                        22 House Counsel does not include Outside Counsel of Record or any other outside
                                                                        23 counsel.
                                                                        24        2.9    Nonparty: any natural person, partnership, corporation, association, or
                                                                        25 other legal entity not named as a Party to this action.
                                                                        26        2.10 Outside Counsel of Record: attorneys who are not employees of a Party
                                                                        27 to this Action but are retained to represent or advise a Party and have appeared in this
                                                                        28

                                                                                                                       3
                                                                         1 Action on behalf of that Party or are affiliated with a law firm that has appeared on
                                                                         2 behalf of that Party, including support staff.
                                                                         3        2.11 Party: any Party to this Action, including all of its officers, directors,
                                                                         4 employees, consultants, retained experts, and Outside Counsel of Record (and their
                                                                         5 support staffs).
                                                                         6        2.12 Producing Party: a Party or Nonparty that produces Disclosure or
                                                                         7 Discovery Material in this Action.
                                                                         8        2.13 Professional Vendors: persons or entities that provide litigation support
                                                                         9 services (for example, photocopying, videotaping, translating, preparing exhibits or
                                                                        10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                                        11 and their employees and subcontractors.
                                                                        12        2.14 Protected Material:       any Disclosure or Discovery Material that is
                                                                        13 designated as “CONFIDENTIAL.”
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                                        15 from a Producing Party.
                                                                        16 3.     SCOPE
                                                                        17        The protections conferred by this Stipulation and Order cover not only
                                                                        18 Protected Material (as defined above) but also any information copied or extracted
                                                                        19 from Protected Material; all copies, excerpts, summaries, or compilations of Protected
                                                                        20 Material; and any testimony, conversations, or presentations by Parties or their
                                                                        21 Counsel that might reveal Protected Material.
                                                                        22        Any use of Protected Material at trial will be governed by the orders of the trial
                                                                        23 judge. This Order does not govern the use of Protected Material at trial.
                                                                        24 4.     DURATION
                                                                        25        Once a case proceeds to trial, all the information that was designated as
                                                                        26 confidential or maintained under this Order becomes public and will be presumptively
                                                                        27 available to all members of the public, including the press, unless the trial judge finds
                                                                        28 compelling reasons to proceed otherwise. See Kamakana v. City & Cnty. of Honolulu,

                                                                                                                       4
                                                                         1 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause” showing for
                                                                         2 sealing documents produced in discovery from “compelling reasons” needed for
                                                                         3 merits-related documents). Accordingly, the terms of this Order do not extend beyond
                                                                         4 the beginning of trial.
                                                                         5 5.     DESIGNATING PROTECTED MATERIAL
                                                                         6        5.1     Each Party or Nonparty that designates information or items for
                                                                         7 protection under this Order must take care to limit any such designation to specific
                                                                         8 material that qualifies under the appropriate standards. The Designating Party must
                                                                         9 designate for protection only those parts of material, documents, items, or oral or
                                                                        10 written communications that qualify so that other portions of the material, documents,
                                                                        11 items, or communications for which protection is not warranted are not swept
                                                                        12 unjustifiably within the ambit of this Order.
                                                                        13        Mass, indiscriminate, or routinized designations are prohibited. Designations
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 that are shown to be clearly unjustified or that have been made for an improper
                                                                        15 purpose (for example, to unnecessarily encumber the case-development process or to
                                                                        16 impose unnecessary expenses and burdens on other parties) may expose the
                                                                        17 Designating Party to sanctions.
                                                                        18        If it comes to a Designating Party’s attention that information or items it
                                                                        19 designated for protection do not qualify for that level of protection, that Designating
                                                                        20 Party must promptly notify all other Parties that it is withdrawing the inapplicable
                                                                        21 designation.
                                                                        22        5.2     Except as otherwise provided in this Order, Disclosure or Discovery
                                                                        23 Material that qualifies for protection under this Order must be clearly so designated
                                                                        24 before the material is disclosed or produced.
                                                                        25        Designation in conformity with this Order requires the following:
                                                                        26        (a) for information in documentary form (for example, paper or electronic
                                                                        27 documents but excluding transcripts of depositions or other pretrial or trial
                                                                        28 proceedings), the Producing Party must affix at a minimum the legend

                                                                                                                      5
                                                                         1 “CONFIDENTIAL” to each page that contains Protected Material. If only a portion
                                                                         2 or portions of the material on a page qualify for protection, the Producing Party must
                                                                         3 clearly identify the protected portion(s) (for example, by making appropriate
                                                                         4 markings in the margins).
                                                                         5        A Party or Nonparty that makes original documents available for inspection
                                                                         6 need not designate them for protection until after the inspecting Party has indicated
                                                                         7 which documents it would like copied and produced. During the inspection and
                                                                         8 before the designation, all material made available for inspection must be treated as
                                                                         9 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                                        10 copied and produced, the Producing Party must determine which documents, or
                                                                        11 portions thereof, qualify for protection under this Order. Then, before producing the
                                                                        12 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                                                                        13 to each page that contains Protected Material. If only a portion or portions of the
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 material on a page qualify for protection, the Producing Party also must clearly
                                                                        15 identify the protected portion(s) (for example, by making appropriate markings in the
                                                                        16 margins).
                                                                        17        (b) for testimony given in depositions, the Designating Party must identify the
                                                                        18 Disclosure or Discovery Material that is protected on the record, before the close of
                                                                        19 the deposition.
                                                                        20        (c) for information produced in some form other than documentary and for any
                                                                        21 other tangible items, the Producing Party must affix in a prominent place on the
                                                                        22 exterior of the container or containers in which the information is stored the legend
                                                                        23 “CONFIDENTIAL.”          If only a portion or portions of the information warrant
                                                                        24 protection, the Producing Party, to the extent practicable, must identify the protected
                                                                        25 portion(s).
                                                                        26        5.3    If timely corrected, an inadvertent failure to designate qualified
                                                                        27 information or items does not, standing alone, waive the Designating Party’s right to
                                                                        28 secure protection under this Order for that material. On timely correction of a

                                                                                                                      6
                                                                         1 designation, the Receiving Party must make reasonable efforts to assure that the
                                                                         2 material is treated in accordance with the provisions of this Order.
                                                                         3 6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                                         4        6.1    Any Party or Nonparty may challenge a designation of confidentiality at
                                                                         5        any time consistent with the Court’s scheduling order.
                                                                         6        6.2    The Challenging Party must initiate the dispute-resolution process (and,
                                                                         7        if necessary, file a discovery motion) under Local Rule 37.
                                                                         8        6.3    The burden of persuasion in any such proceeding is on the Designating
                                                                         9 Party. Frivolous challenges, and those made for an improper purpose (for example,
                                                                        10 to harass or impose unnecessary expenses and burdens on other parties), may expose
                                                                        11 the Challenging Party to sanctions. Unless the Designating Party has waived or
                                                                        12 withdrawn the confidentiality designation, all parties must continue to afford the
                                                                        13 material in question the level of protection to which it is entitled under the Producing
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 Party’s designation until the Court rules on the challenge.
                                                                        15 7.     ACCESS TO AND USE OF PROTECTED MATERIAL
                                                                        16        7.1    A Receiving Party may use Protected Material that is disclosed or
                                                                        17 produced by another Party or by a Nonparty in connection with this Action only for
                                                                        18 prosecuting, defending, or attempting to settle this Action. Such Protected Material
                                                                        19 may be disclosed only to the categories of people and under the conditions described
                                                                        20 in this Order. When the Action has been terminated, a Receiving Party must comply
                                                                        21 with the provisions of Section 13 below (FINAL DISPOSITION).
                                                                        22        Protected Material must be stored and maintained by a Receiving Party at a
                                                                        23 location and in a manner sufficiently secure to ensure that access is limited to the
                                                                        24 people authorized under this Order.
                                                                        25        7.2    Unless otherwise ordered by the Court or permitted in writing by the
                                                                        26 Designating Party, a Receiving Party may disclose any information or item designated
                                                                        27 “CONFIDENTIAL” only to the following people:
                                                                        28        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as

                                                                                                                       7
                                                                         1 employees of that Outside Counsel of Record to whom it is reasonably necessary to
                                                                         2 disclose the information for this Action;
                                                                         3          (b) the officers, directors, and employees (including House Counsel) of the
                                                                         4 Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                                         5          (c)   Experts (as defined in this Order) of the Receiving Party to whom
                                                                         6 disclosure is reasonably necessary for this Action and who have signed the
                                                                         7 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                         8          (d) the Court and its personnel;
                                                                         9          (e) court reporters and their staff;
                                                                        10          (f) professional jury or trial consultants, mock jurors, and Professional Vendors
                                                                        11 to whom disclosure is reasonably necessary for this Action and who have signed the
                                                                        12 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                                        13          (g) the author or recipient of a document containing the information or a
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 custodian or other person who otherwise possessed or knew the information;
                                                                        15          (h) during their depositions, witnesses and attorneys for witnesses to whom
                                                                        16 disclosure is reasonably necessary, provided that the deposing party requests that the
                                                                        17 witness sign the form attached as Exhibit A hereto and the witnesses will not be
                                                                        18 permitted to keep any confidential information unless they sign the form, unless
                                                                        19 otherwise agreed by the Designating Party or ordered by the Court. Pages of
                                                                        20 transcribed deposition testimony or exhibits to depositions that reveal Protected
                                                                        21 Material may be separately bound by the court reporter and may not be disclosed to
                                                                        22 anyone except as permitted under this Order; and
                                                                        23          (i) any mediator or settlement officer, and their supporting personnel, mutually
                                                                        24 agreed on by any of the Parties engaged in settlement discussions or appointed by the
                                                                        25 Court.
                                                                        26 8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                                        27          OTHER LITIGATION
                                                                        28          If a Party is served with a subpoena or a court order issued in other litigation

                                                                                                                           8
                                                                         1 that compels disclosure of any information or items designated in this Action as
                                                                         2 “CONFIDENTIAL,” that Party must:
                                                                         3        (a) promptly notify in writing the Designating Party. Such notification must
                                                                         4 include a copy of the subpoena or court order unless prohibited by law;
                                                                         5        (b) promptly notify in writing the party who caused the subpoena or order to
                                                                         6 issue in the other litigation that some or all of the material covered by the subpoena
                                                                         7 or order is subject to this Protective Order. Such notification must include a copy of
                                                                         8 this Order; and
                                                                         9        (c) cooperate with respect to all reasonable procedures sought to be pursued
                                                                        10 by the Designating Party whose Protected Material may be affected.
                                                                        11        If the Designating Party timely seeks a protective order, the Party served with
                                                                        12 the subpoena or court order should not produce any information designated in this
                                                                        13 action as “CONFIDENTIAL” before a determination on the protective-order request
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 by the relevant court unless the Party has obtained the Designating Party’s permission.
                                                                        15 The Designating Party bears the burden and expense of seeking protection of its
                                                                        16 Confidential Material, and nothing in these provisions should be construed as
                                                                        17 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                                                        18 directive from another court.
                                                                        19 9.     A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
                                                                        20        IN THIS LITIGATION
                                                                        21        (a) The terms of this Order are applicable to information produced by a
                                                                        22 Nonparty in this Action and designated as “CONFIDENTIAL.” Such information is
                                                                        23 protected by the remedies and relief provided by this Order. Nothing in these
                                                                        24 provisions should be construed as prohibiting a Nonparty from seeking additional
                                                                        25 protections.
                                                                        26        (b) In the event that a Party is required by a valid discovery request to produce
                                                                        27 a Nonparty’s Confidential Information in its possession and the Party is subject to an
                                                                        28

                                                                                                                      9
                                                                         1 agreement with the Nonparty not to produce the Nonparty’s Confidential Information,
                                                                         2 then the Party must
                                                                         3               (1) promptly notify in writing the Requesting Party and the Nonparty
                                                                         4 that some or all of the information requested is subject to a confidentiality agreement
                                                                         5 with a Nonparty;
                                                                         6               (2) promptly provide the Nonparty with a copy of this Order, the relevant
                                                                         7 discovery request(s), and a reasonably specific description of the information
                                                                         8 requested; and
                                                                         9               (3) make the information requested available for inspection by the
                                                                        10 Nonparty, if requested.
                                                                        11        (c) If the Nonparty fails to seek a protective order within 21 days of receiving
                                                                        12 the notice and accompanying information, the Receiving Party may produce the
                                                                        13 Nonparty’s Confidential Information responsive to the discovery request. If the
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 Nonparty timely seeks a protective order, the Receiving Party must not produce any
                                                                        15 information in its possession or control that is subject to the confidentiality agreement
                                                                        16 with the Nonparty before a ruling on the protective-order request. Absent a court
                                                                        17 order to the contrary, the Nonparty must bear the burden and expense of seeking
                                                                        18 protection of its Protected Material.
                                                                        19 10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                                        20        If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
                                                                        21 Protected Material to any person or in any circumstance not authorized under this
                                                                        22 Order, the Receiving Party must immediately notify the Designating Party in writing
                                                                        23 of the unauthorized disclosures, use its best efforts to retrieve all unauthorized copies
                                                                        24 of the Protected Material, inform the person or people to whom unauthorized
                                                                        25 disclosures were made of the terms of this Order, and ask that person or people to
                                                                        26 execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
                                                                        27 as Exhibit A.
                                                                        28

                                                                                                                       10
                                                                         1 11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                                         2        PROTECTED MATERIAL

                                                                         3        When a Producing Party gives notice to Receiving Parties that certain

                                                                         4 inadvertently produced material is subject to a claim of privilege or other protection,
                                                                         5 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                                         6 Procedure 26(b)(5)(B).
                                                                         7 12. MISCELLANEOUS
                                                                         8        12.1 Nothing in this Order abridges the right of any person to seek its

                                                                         9 modification by the Court.
                                                                        10       12.2 By stipulating to the entry of this Order, no Party waives any right it

                                                                        11 otherwise would have to object to disclosing or producing any information or item on
                                                                        12 any ground not addressed in this Order. Similarly, no Party waives any right to object
                                                                        13 on any ground to use in evidence of any of the material covered by this Order.
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE




                                                                                 12.3 A Party that seeks to file under seal any Protected Material must comply
                                                           SUITE 2800




                                                                        14
                                                                        15 with Civil Local Rule 79-5. Protected Material may be filed under seal only pursuant
                                                                        16 to a court order authorizing the sealing of the specific Protected Material at issue. If
                                                                        17 a Party's request to file Protected Material under seal is denied, then the Receiving
                                                                        18 Party may file the information in the public record unless otherwise instructed by the
                                                                        19 Court.
                                                                        20 13. FINAL DISPOSITION
                                                                        21        After the final disposition of this Action, as defined in paragraph 4, within 60

                                                                        22 days of a written request by the Designating Party, each Receiving Party must return
                                                                        23 all Protected Material to the Producing Party or destroy such material. As used in this
                                                                        24 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                                        25 summaries, and any other format reproducing or capturing any of the Protected
                                                                        26 Material. Whether the Protected Material is returned or destroyed, the Receiving
                                                                        27 Party must submit a written certification to the Producing Party (and, if not the same
                                                                        28 person or entity, to the Designating Party) by the 60-day deadline that identifies (by

                                                                                                                      11
                                                                         1 category, when appropriate) all the Protected Material that was returned or destroyed
                                                                         2 and affirms that the Receiving Party has not retained any copies, abstracts,
                                                                         3 compilations, summaries, or any other format reproducing or capturing any of the
                                                                         4 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                                         5 archival copy of all pleadings; motion papers; trial, deposition, and hearing
                                                                         6 transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
                                                                         7 reports; attorney work product; and consultant and expert work product even if such
                                                                         8 materials contain Protected Material. Any such archival copies that contain or
                                                                         9 constitute Protected Material remain subject to this Order as set forth in Section 4
                                                                        10 (DURATION).
                                                                        11 14.    SANCTIONS
                                                                        12        Any willful violation of this Order may be punished by civil or criminal
                                                                        13 contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14 other appropriate action at the discretion of the Court.
                                                                        15 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                                        16
                                                                           DATED: July 14, 2021
                                                                        17
                                                                        18
                                                                             BY: _____________________________________
                                                                        19
                                                                                  Honorable Jean P. Rosenbluth
                                                                        20
                                                                                  United States Magistrate Judge
                                                                        21
                                                                        22
                                                                        23
                                                                        24
                                                                        25
                                                                        26
                                                                        27
                                                                        28

                                                                                                                      12
                                                                         1                                       EXHIBIT A
                                                                         2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                                         3
                                                                         4        I, _____________________________ [full name], of _________________
                                                                         5 [full address], declare under penalty of perjury that I have read in its entirety and
                                                                         6 understand the Stipulated Protective Order that was issued by the U.S. District Court
                                                                         7 for the Central District of California on [date] in the case of Sunny Misun Kim, et al.
                                                                         8 v. Scottsdale Insurance Company, et al. Case No. 2:21-CV-02185-ODW-JPR. I agree
                                                                         9 to comply with and to be bound by all terms of this Stipulated Protective Order, and
                                                                        10 I understand and acknowledge that failure to so comply could expose me to sanctions
                                                                        11 and punishment, including contempt. I solemnly promise that I will not disclose in
                                                                        12 any manner any information or item that is subject to this Stipulated Protective Order
                                                                        13 to any person or entity except in strict compliance with the provisions of this Order.
COZEN O’ CONNOR

                                      1650 MARKET STREET
                  ONE LIBERTY PLACE


                                                           SUITE 2800




                                                                        14        I further agree to submit to the jurisdiction of the U.S. District Court for the
                                                                        15 Central District of California for the purpose of enforcing the terms of this Stipulated
                                                                        16 Protective Order, even if such enforcement proceedings occur after termination of this
                                                                        17 action.     I hereby appoint __________________________ [full name] of
                                                                        18 _______________________________________ [full address and telephone
                                                                        19 number] as my California agent for service of process in connection with this action
                                                                        20 or any proceedings related to enforcement of this Stipulated Protective Order.
                                                                        21 Date: ______________________________________
                                                                        22 City and State where signed: ___________________________________________
                                                                        23 Printed name: _______________________________________________________
                                                                        24 Signature: __________________________________________________________
                                                                        25
                                                                        26
                                                                        27
                                                                        28

                                                                                                                      13
